Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 2, 4-6, 9-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 3 was originally presented in claim 1 with local control circuitry being configured to “set prioritization of control of the welding power supply between the portable electronic device and the control panel of the welding power supply, to prevent the control panel from controlling at least one parameter of the welding power supply when the portable electronic device is prioritized, and to prevent the portable electronic device from controlling the at least one parameter of the welding power supply when the control panel is prioritized.”
For the purposes of restriction, the difference between a “subset of parameters” and “at least one parameter” is considered to be trivial.  “Parameters” was not initially claimed, therefore it would not make sense to have a subset of parameters when no initial parameters were claimed. 

	Claims 2, 4-6, 9-19 all require the local control circuitry be configured to perform a different operation other than what was originally claimed. As the original limitation for local control circuitry is now in claim 3, all the other listed claims are considered to be species which were not initially claimed. 
	Claim 20 is considered to be a different invention entirely as the “welding power supply” is not positively recited. Claim 20 does not technically claim a welding power supply as structure since the it is a remote control device FOR a welding power supply. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2, 4-6, 9-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

It should also be noted that claims 2, 4-6, 9-11-19 would be rejected under 112(b) as “a local control circuitry” is no longer recited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rappl et al (US 2011/0073569) in view of Luck et al (US 2008/0116186) and Shuster (US 2010/0207781).

Regarding claim 1, Rappl discloses a welding power supply (power supply 12) comprising: a housing comprising a control panel configured to receive inputs from an operator (user interface 26 located on the power supply See Paragraph [0030]); power conversion circuitry (power conversion circuitry 16, Fig 3 shows it disposed within the housing) and configured to convert input power into welding power (16 coverts the input into a welding power, See Paragraphs [0028], [0029]; and a controller disposed within the housing and configured to (Control circuitry is provided that may be located in the power supply, the pendant, or both, See Paragraph [0026]): 

Rappl fails to disclose the signals are transmitted wirelessly. However, Luck discloses a portable remote device 50 for controlling a power supply of a welding device via wireless signals. (See Paragraphs [0001]-[0006]) The reason for obviousness is specifically limited to the transmission of control signals. The Rappl reference is not being relied upon for power transmission to the remote device. It would have been obvious to adapt Rappl in view of Luck to provide the wireless control signal transmission as this would eliminate the problems associated with electrical noise in a wired connection. 


Rappl fails to disclose, in response to the first input, transmit a find signal to the portable electronic device to cause the portable electronic device to facilitate identification of a location of the portable electronic device.

Shuster discloses a portable device which receives a search signal to find the portable device. (See Abstract) The portable device generates a location signal to facilitate the location of the portable device. It would have been obvious to adapt Rappl in further view of Shuster to provide in response to the first input, transmit a find signal to the portable electronic device to cause the portable electronic device to facilitate identification of a location of the portable electronic device for finding the portable electronic device when it is misplaced or lost.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rappl et al (US 2011/0073569) in view of Luck et al (US 2008/0116186), Shuster (US 2010/0207781) and Copley et al (US 2005/0068169).

The teachings of Rappl have been discussed above. Rappl fails to disclose the remote control circuitry is configured to place the portable electronic device in a sleep mode, and to wirelessly send a control signal to the local control circuitry to place the welding power supply in a sleep mode while maintaining network pairing between the portable electronic device and the welding power supply and the remote control circuitry is configured to wake the portable electronic device from the sleep mode upon detection of activity on the portable electronic device, and to wirelessly send a control signal to the local control circuitry to wake the welding power supply from a sleep mode upon the detection of the activity on the portable electronic device.
Copley discloses a portable device for receiving a signal 504 which is placed in a sleep mode while maintaining network pairing a wake signal is also sent for waking the device up from a sleep mode. (See Paragraphs [0079] [0101], [0102]) 

It would have been obvious to adapt Rappl in further view of Copley to provide the sleep and wake signals for placing the portable device in a sleep mode for conserving energy and the wake signal for bringing full power back to the portable device so it may be operated. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/2022